Citation Nr: 1036068	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-34 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1973.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to automobile and adaptive 
equipment or adaptive equipment only.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2006, the Veteran submitted a timely substantive 
appeal to the Board via a VA Form 9, on which he indicated that 
he wanted a Board hearing at the local RO.  There is no 
indication that the Veteran has been scheduled for her requested 
Board hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal without 
affording the Veteran an opportunity to appear at the requested 
hearing.  Therefore, a remand is required for the scheduling of a 
travel board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.700(a) (2009).  

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

Schedule the Veteran for a Travel Board 
hearing at the RO in Los Angeles, 
California.  The Veteran and his 
representative should be notified of the 
date and time of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


